DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01-29-2020.
Applicant’s election without traverse of the invention of claims 1-13 in the reply filed on 01-29-2020 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, claim 12 has been amended to further require an insulating 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1, 2, 5-7, 10, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shtein (Journal of Applied Physics Vol 89, No 2, (2001) 1470-1476) as evidenced by or in view of (in the case of a 103) Burrows (Journal of Crystal Growth 156 (1995) 91-98).
MPEP 2114 states:  “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in   In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). Carrier gas being injected along the chamber wall to have a particular effect, only indicate that the system must be capable of being so used.  Similarly minimizing exposure of the first organic vapor to the second organic vapor must only be possible with the system.  In both cases, as discussed above, Shtein is interpreted to be capable of these functions.
As shown in figure 2, Shtein teaches an organic vapor phase deposition system that comprises a main reactor wall ( “pyrex cylinder”), plural (two are shown, so a first and a second source barrel) source barrels that can introduce different (so at least two) organic vapors (at different temperatures by positioning the second source barrel further in from the first end of the main reactor, which would also could minimize the exposure of the first organic vapor to a higher temperature of the second organic vapor by reducing the length of time they are in contact by injecting the second vapor closer to the substrate holder that it would otherwise be placed) into one end of the main reactor, a substrate stage (water cooled substrate holder) located on a second end in the main reactor, what can be a “carrier” gas injection line (purge inlet) which could be used to distribute carrier gas along the reactor wall. Shtein teaches that the 
As further evidenced by Burroughs, which is cited in the introduction of Shtein, they are also directed towards an organic vapor phase deposition system and as shown in figure 2, using a multizone furnace, depositing films of salts (abstract), and it teaches that carrier gas is used to purge excess materials from the chamber (abstract) and that in its process, the main reactor temperature around the substrate is cooler than their other zone and was optimally between 162 and 166oC while one precursor in a different zone was vaporized at a temperature above this temperature and the other at a temperature below it (page 95).  As a result, it is additionally shown that purge gas is a gas for carrying away undesired material (so it is also a carrier gas) from the chamber and it is not only is the chamber capable of having temperature differences as claimed by applicant, in the multizone reactor of Shtein, but it was also known to be desirable for certain materials to do so, so it would not be an unusual operation for the apparatus (anticipating claims 1 and 10).
Alternately, if for some reason (which the examiner considers unlikely) the 3 zone furnace of Shtein means something other than its conventional meaning of three independently controlled zones, it would have also been obvious to a person of ordinary skill in the art at the time of invention to have them capable of being independently controllable as described in the claims since such a control was taught to be desired for certain precursors and reactions (obviousness of claims 1 and 10).
	Claim 2: Shtein teaches that the source barrels can be independently controlled at least by their own mass flow controllers and independent positions to their own temperatures (page 
	Claims 5-7 and 13: MPEP 2114 states:  “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969), thus requiring that the purge gas line introduce nitrogen or argon gas or requiring particular temperatures or flow rates does not lend patentability to the claims.
	Claim 12: in figure 2, Shtein teaches a plate on the left side of the chamber which terminates the chamber barrel to seal it (next to the purge inlet), which is on the opposite side of the second source barrel outlet than the substrate stage and is present between the first and second barrels, as they pass through it.  Shtein further teaches that the reactor is made of glass (Experiment §, page 1472), so it is readily apparent for the reactor plate to be made from (insulating) glass, because that is the material the reactor is taught to be made from.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 8, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shtein (Journal of Applied Physics Vol 89, No 2, (2001) 1470-1476) as evidenced by or in view of Burrows (Journal of Crystal Growth 156 (1995) 91-98), further in view of Forrest (US 8440021), as evidenced by Forrest II (US 20090165859).
Claim 3:  Shtein heats its source barrels, but does not specifically teach using heating coils around the source barrels to provide heat to them.  However, Forrest is also directed towards an apparatus or organic vapor deposition (abstract) and it teaches providing heating coils around the source barrels and with the density of the windings around the barrel controlled in order to heat and produce a desired temperature gradient in the source barrel (col 12, lines 22-32).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to provide the claimed heating coils surrounding a portion of the source barrels, as taught by Forrest, in order to heat the source barrels, since they were taught to be useful (claim 3).
Claims 8 and 9:  Shtein does not teach if its system is vertically or horizontally oriented or whether the vapor can be introduced above the substrate.  However, Forrest II, cites Shtein, and teaches that Shtein is a vertically oriented chamber [0081], but it does not teach if the vapor is introduced above the substrate.  However, Forrest is also directed towards an apparatus or organic vapor deposition (abstract) and it also teaches positioning the system vertically, but specifically such that the organic vapor is introduced above the substrate to produce a uniform film on the substrate (col 1, line 55 through col 2, line 8).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to vertically orient the system of Shtein such that the vapors (and purge/carrier gas) can be introduced above the substrate, since it is a known orientation for such organic vapor deposition systems and was taught to be effective at depositing uniform films and doing so would produce no more than predictable results (claims 8 and 9).
Claim 11:  Shtein does not specify the shape of the source barrel outlets, so it does not specifically teach that they are ring shaped.  However, Forrest teaches such source barrels shaped as found in figures 11 and 12, where a disk shaped outlet 116 has a disk shaped stopper 112 inserted into it to form a ring shaped outlet for the organic vapor source (col 10, lines 10-17).  It teaches that by using such a structure, the flow of gas though the (ring shaped) outlet can restricted and controlled to a desired degree of flow and even stopped to provide rapid switching of source materials (col 11, lines 25-42).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use a ring shaped outlet to directed the organic vapor flow to the substrate, as taught by Forrest, since it was known for that purpose and in order to provide an additional way of controlling the flow of the organic material during processing (claim 11).
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shtein (Journal of Applied Physics Vol 89, No 2, (2001) 1470-1476) as evidenced by or in view of  Burrows (Journal of Crystal Growth 156 (1995) 91-98, further in view of You (US 20140148014).
Claim 4: as shown in figure 2, Shtein teaches a carrier gas (“purge gas”) injector, that is placed near the back of the reactor near where the reactive gas sources  is/are inserted through the back plate of its cylindrically shaped reactor.  However, it does not specifically teach the geometry of the purge/carrier gas injector.
You is also directed towards substrate processing systems (abstract), specifically as shown in figure 1, with similar gas injection geometries: where the reactor has a cylindrical internal structure [0035] and reactive gas source are inserted through the back plate of the cylindrically shaped reactor to direct the gas towards the substrate on the other end of the cylinder [0036-0037].  It further teaches including a purge gas inlet near the back plate, but further teaches making the purge gas inlet a gas distribution ring, where the gas is injected into the chamber in a ring shape along the outer perimeter of the cylindrical chamber (thus concentric with the main reactor wall), it teaches this geometry is effective in purging the reactive gases from the chamber [0039-0040].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use a concentric ring shaped purge/carrier gas injection line in the system of Shtein, because it was a geometry known to the art for such purge lines and was taught to be effective in purging the reaction gases from chambers of similar geometry and doing so would produce no more than predictable results (claim 4).
Claims 1, 2, 5-7, 10, 12, and 13 is/are alternately rejected under 35 U.S.C. 103 as being unpatentable over Shtein (Journal of Applied Physics Vol 89, No 2, (2001) 1470-1476) as evidenced by or in view of (in the case of a 103) Burrows (Journal of Crystal Growth 156 (1995) 91-98) in view of Forrest II (US 20090165859).

Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to include something that can be considered a carrier gas injector, such as the purge gas injector of Shtein in order to be able to supply carrier/purging gas to the overall reactor, as is taught to be the normal way these sources are operated.
Claims 3, 8, 9, and 11 is/are alternately rejected under 35 U.S.C. 103 as being unpatentable over Shtein (Journal of Applied Physics Vol 89, No 2, (2001) 1470-1476) as evidenced by or in view of (in the case of a 103) Burrows (Journal of Crystal Growth 156 (1995) 91-98) in view of Forrest II (US 20090165859) in view of Forrest (US 8440021).
These claims are rejected for the same reason they were previously, but incorporating the teaching of Forrest II.
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shtein (Journal of Applied Physics Vol 89, No 2, (2001) 1470-1476) as evidenced by or in view of (in the case of a 103) Burrows (Journal of Crystal Growth 156 (1995) 91-98) in view of Forrest II (US 20090165859) in view of You (US 20140148014).
These claims are rejected for the same reason they were previously, but incorporating the teaching of Forrest II.
Response to Arguments
Applicant's arguments filed 11-06-2020 have been fully considered but they are not persuasive with any new grounds of rejection necessitated by amendment.
The new limitations have been considered above.
Regarding the argument that the hot wall reactor must be hotter than the first and second barrel in Shtein, as discussed above, since the overall reactor has multiple independently controlled temperature zones, the described temperature profile is not only possible, but as evidenced by Burroughs would be relative temperatures that were already known in the prior art.
Regarding the argument that Shtein does not teach a carrier gas injection line, as discussed above, the purge gas line is reasonably a carrier gas line, since purging is carrying material away.
Regarding the argument that Forrect does not teach controlling the temperatures to be the ranges described in the claims or reducing condensation by using a carrier gas, as discussed in the action previously, these are apparatus claims, which are not further limited by recitations of how they are intended to be used, even if they are in the claims.
Conclusion
No current claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357.  The examiner can normally be reached on Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL G HORNING/            Primary Examiner, Art Unit 1712